         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


MARTIN KUSTER,                                   §
            Plaintiff,                           §
                                                 §
v.                                               §                  6-20-CV-00563-ADA
                                                 §
WESTERN DIGITAL                                  §
TECHNOLOGIES, INC.,                              §
            Defendant.                           §

                  ORDER DENYING MOTION TO TRANSFER AND
               GRANTING MOTION TO DISMISS WITHOUT PREJUDICE

       Came on for consideration this date is Defendant Western Digital Technologies, Inc.’s

motion to transfer to the Northern District of California (“NDCA”) pursuant to 28 U.S.C. §

1404(a) and motion to dismiss Plaintiff Kuster’s claims of induced, contributory, and willful

infringement for failure to state a claim.

       After careful consideration of the Motions, the Parties’ briefs, and the applicable law, the

Court DENIES Defendant Western Digital’s Motion to Transfer and GRANTS Western

Digital’s Motion to Dismiss without prejudice.

                                       I. INTRODUCTION

       A party seeking a transfer to an allegedly more convenient forum carries a significant

burden. Babbage Holdings, LLC v. 505 Games (U.S.), Inc., No. 2:13-CV-749, 2014 U.S. Dist.

LEXIS 139195, at *12–14 (E.D. Tex. Oct. 1, 2014) (stating the movant has the “evidentiary

burden” to establish “that the desired forum is clearly more convenient than the forum where the

case was filed”). Western Digital does not contest that venue is proper in the Western District of

Texas (“WDTX”). See generally, Pl.’s Resp., ECF No. 37, at 4. The burden that a movant must

carry is not that the alternative venue is more convenient, but that it is clearly more convenient.
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 2 of 19




In re Volkswagen, Inc., 545 F.3d 304, 314 n. 10 (5th Cir. 2008) (hereinafter “Volkswagen II).

Western Digital moved to have this case transferred to NDCA. This Court finds that Western

Digital fails to show that transfer is warranted.

        Additionally, Defendant Western Digital’s moves this Court to Dismiss Plaintiff Kuster’s

claims of induced, contributory, and willful infringement for failure to state a claim. The Court

finds that, absent exceptional circumstances, such claims should be dismissed without prejudice

at this stage of the case.

                                     II. LEGAL STANDARD

A. Section 1404 Transfer

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented. “Section 1404(a)

is intended to place discretion in the district court to adjudicate motions for transfer according to

an ‘individualized, case-by-case consideration of convenience and fairness.’” Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622

(1964)). The party moving for transfer carries the burden of showing good cause. Volkswagen II,

545 F.3d at 314 (“When viewed in the context of § 1404(a), to show good cause means that a

moving party, in order to support its claim for a transfer, must . . . clearly demonstrate that a

transfer is ‘[f]or the convenience of parties and witnesses, in the interest of justice.’”) (quoting

28 U.S.C. § 1404(a)).

        “The preliminary question under § 1404(a) is whether a civil action ‘might have been

brought’ in the destination venue.” Volkswagen II, 545 F.3d at 312. If so, in the Fifth Circuit, the

“[t]he determination of ‘convenience’ turns on a number of public and private interest factors,
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 3 of 19




none of which can be said to be of dispositive weight.” Action Indus., Inc. v. U.S. Fid. & Guar.

Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1) the relative ease of

access to sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical problems

that make trial of a case easy, expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d 201,

203 (5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to Piper Aircraft Co. v. Reyno, 454 U.S.

235, 241 n.6 (1982)). The public factors include: “(1) the administrative difficulties flowing from

court congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws of the application of foreign law.” Id. Courts evaluate

these factors based on “the situation which existed when suit was instituted.” Hoffman v. Blaski,

363 U.S. 335, 343 (1960).

       A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 313 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial division

appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise of this

privilege.”). However, “when the transferee venue is not clearly more convenient than the venue

chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. at 315; see also QR Spex,

Inc. v. Motorola, Inc., 507 F.Supp.2d 650, 664 (E.D. Tex. 2007) (characterizing movant’s burden

under § 1404(a) as “heavy”).

                                      III. BACKGROUND

       Western Digital is incorporated in the state of Delaware with its corporate headquarters

located in San Jose, California. Def.’s Mot. at 3. Western Digital also has two offices in this
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 4 of 19




District but asserts that these two offices have “nothing to do with the design, development, or

operation of the Accused products.” Id. Kuster is an individual who resides in Switzerland and is

the sole inventor of the patents-in-suit. Pl.’s Compl., ECF No. 1 at ¶ 1.

       Kuster filed this lawsuit on June 24, 2020 alleging infringement of U.S. Patent Nos.

8,693,206 and 8,705,243 (the “Asserted Patents”). Pl.’s Compl.              According to Kuster, the

asserted patents “relate to USB flash drive technology” and “address the challenges posed by

integrating the additional contacts required by USB 3.0 within USB flash drives.” Id. at ¶ 9, Pl.’s

Resp. at 2. Kuster alleges that the Western Digital’s USB chip-on-board flash drives that are

compatible with USB 3.0 and/or subsequent or related standards infringe the Asserted Patents.

Pl.’s Compl. at ¶ 17. Western Digital markets its products under its Western Digital®, G-

TechnologyTM, SanDisk®, UpthereTM, and WD® brands. Id. at ¶ 2.

       On August 17, 2020, Western Digital filed this motion to transfer venue under 28 U.S.C.

§ 1404(a) requesting that the case be transferred to the Northern District of California (“NDCA”)

and to dismiss Kuster’s allegations of induced, contributory, and willful infringement. Def.’s

Mot., ECF No. 13.

                                         IV. ANALYSIS

       The threshold determination in the § 1404 analysis is whether this case could have been

brought in THE NDCA. Neither party contests the fact that venue is proper in the NDCA and

that this case could have been brought there.

A. The Private Interest Factors Weigh Against Transfer.

i. The Relative Ease of Access to Sources of Proof

       “In considering the relative ease of access to proof, a court looks to where documentary

evidence, such as documents and physical evidence, is stored.” Fintiv Inc. v. Apple Inc., 2019
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 5 of 19




WL 4743678, at *2. “[T]he question is relative ease of access, not absolute ease of access.” In re

Radmax, 720 F.3d 285, 288 (5th Cir. 2013) (emphases in original). “In patent infringement cases,

the bulk of the relevant evidence usually comes from the accused infringer. Consequently, the

place where the defendant’s documents are kept weighs in favor of transfer to that location.” In

re Apple Inc., 979 F.3d 1332, 1340 (Fed. Cir. 2020) (citing In re Genentech, 566 F.3d at 1345).

Here, the Court finds that the location of physical documents is neutral, and that the location of

electronic documents weighs slightly in favor of transfer.

1. Witnesses Are Not Sources of Proof

       First, both Parties utilized a significant portion of their briefings to discuss various

witnesses as sources of proof. See Def.’s Mot. at 4–7; Pl.’s Resp. at 11–16; Def.’s Reply at 2–6.

This Court, in following Federal Circuit precedent, has made clear that witnesses are not sources

of proof to be analyzed under this factor. Under this factor, the Court considers only documents

and physical evidence. Netlist, Inc. v. SK hynix Inc. et al, No. 6:20-cv-00194-ADA (W.D.T.X.

February 2, 2021) (“The first private factor, ease of access to sources of proof, considers

‘documents and physical evidence’ as opposed to witnesses.”) (emphasis added); In Re Apple

Inc., No. 2020-135, 2020 WL 6554063, at *4 (Fed. Cir. Nov. 9, 2020) (“[t]his factor relates to

the ease of access to non-witness evidence, such as documents and other physical evidence”);

Volkswagen II, 545 F.3d at 315 (“All of the documents and physical evidence relating to the

accident are located in the Dallas Division”). Accordingly, both Parties’ identified witnesses are

more appropriately assessed under the second or third private factors and not under this factor.

2. Location of Physical Documents

       Second, Western Digital only addresses relevant documents and physical proof in a total

of five sentences across its briefs, admitting that most of the documents related to the Accused
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 6 of 19




Products are stored electronically and that the documents “likely originated in N.D. Cal and, to

the extent that any physical copies exist, such documents would be located in or proximate to

N.D. Cal.” Id. at 7 (emphases added).

       Western Digital does not point with particularity to any relevant physical documents nor

does it confirm the existence of any physical documents located in the NDCA. As such, Court is

not persuaded by Western Digital’s vague argument regarding physical documents. However,

Kuster also fails to identify any physical documents located in this District and incorrectly

asserts that Western Digital has the burden to show where relevant documents are actually

stored. Pl.’s Sur-Reply, ECF No. 43 at 1. Kuster confuses Western Digital’s burden of

demonstrating that the transferee venue is clearly more convenient with the showing needed for a

conclusion that a particular factor favors transfer. In determining this factor, a court must

conduct “an appropriate comparison of the ease of access to sources of proof in the two forums.”

In re Apple Inc., 979 F.3d 1332, 1340 (Fed. Cir. 2020). Neither party has persuasively identified

any relevant physical documents in either forum.

3. Location of Electronic Documents

       Third, Western Digital’s electronic documents are stored on nine U.S. data centers, four

of which are located in the NDCA. Def.’s Reply at 6. Under current Fifth Circuit precedent, the

physical location of electronic documents does affect the outcome of this factor. See

Volkeswagen II, 545 F.3d at 316. In several previous orders, this Court has lamented this factor

as out of touch with modern patent litigation. Fintiv, 2019 WL 4743678, at *8; Uniloc 2017 LLC

v. Apple Inc., 6-19-CV-00532-ADA, 2020 WL 3415880, at *9 (W.D. Tex. June 22, 2020). In

those cases, the Court acknowledged that “all (or nearly all) produced documents exist as

electronic documents on a party’s server. Then, with a click of a mouse or a few keystrokes, the
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 7 of 19




party produces these documents.” Id. Because the documents are housed on servers, documents

may be located on multiple servers in multiple districts—as is the case here. There is no realistic

difference in the relative ease of access to these electronic documents from the transferor district

as compared to the transferee district since the documents are easily accessible electronically.

       Here, Western Digital’s 30(b)(6) witness, Mr. Nara, admitted that any documents located

in Western Digital’s data centers would be accessible from Western Digital’s offices located in

this District to any individual with privileges. Pl.’s Resp. at 10; Def.’s Reply at 6. Thus, Western

Digital could provide relevant documents in either the NDCA or the WDTX with little effort. As

clearly demonstrated in this case, access to documents that are available electronically provides

little benefit in determining whether a particular venue is more convenient than another. See

Uniloc USA Inc. v. Samsung Elecs. Am., No. 2:16-cv-00642-JRG, ECF No. 216 at 8-9 (E.D. Tex.

Apr. 19, 2017) (“Despite the absence of newer cases acknowledging that in today’s digital world

computer stored documents are readily moveable to almost anywhere at the click of a mouse, the

Court finds it odd to ignore this reality in favor of a fictional analysis that has more to do with

early Xerox machines than modern server forms.”).

       Nevertheless, until the Fifth Circuit addresses the reality previously discussed, trial courts

must continue to apply this factor consistent with current precedent. Fifth Circuit precedent

establishes that Western Digital, as the accused infringer, will likely have the bulk of the

documents that are relevant in this case. See, e.g., In re Genentech, Inc., 566 F.3d 1338, 1345

(Fed. Cir. 2009) (“In patent infringement cases, the bulk of the relevant evidence usually comes

from the accused infringer. Consequently, the place where the defendant’s documents are kept

weighs in favor of transfer to that location.”). While Genentech does not provide an accused

infringer with a “built-in factor weighing in its favor,” four of Western Digital’s data centers are
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 8 of 19




located in the NDCA with no data centers in this District. See Uniloc USA, Inc. et al v. Apple Inc,

No. 2:17-cv-258, ECF No. 104, at 12 (E.D. Tex. Dec. 22, 2017). Therefore, the physical location

of Western Digital’s electronic documents is the NDCA. As such, this factor weighs slightly in

favor of transfer.

ii. The Availability of Compulsory Process to Secure the Attendance of Witnesses

        “In this factor, the Court considers the availability of compulsory process to secure the

attendance of witnesses, particularly non-party witnesses whose attendance may need to be

secured by a court order.” Fintiv, 2019 WL 4743678, at *5 (citing Volkswagen II, 545 F.3d at

316); Uniloc, 2020 WL 3415880, at *10. This factor “weigh[s] heavily in favor of transfer when

more third-party witnesses reside within the transferee venue than reside in the transferor venue.” In

re Apple, Inc., 581 F.App’x. 886, 889 (Fed. Cir. 2014). A court may subpoena a witness to attend

trial only (a) “within 100 miles of where the person resides, is employed, or regularly transacts

business in person,”; or (b) “within the state where the person resides, is employed, or regularly

transacts business in person, if the person . . . is commanded to attend a trial and would not incur

substantial expense.” Fed. R. Civ. P. 45(c)(1)(A), (B)(ii); Gemalto S.A. v. CPI Card Grp. Inc.,

No. 15-CA-0910, 2015 WL 10818740, at *4 (W.D. Tex. Dec. 16, 2015). As party witnesses

almost invariably attend trial willingly, “[w]hen no party has alleged or shown any witness’s

unwillingness, a court should not attach much weight to the compulsory process factor.”

CloudofChange, LLC v. NCR Corp., No. 6-19-cv-00513 (W.D. Tex. Mar. 17, 2020) (citation

omitted). Moreover, the ability to compel live trial testimony is crucial for evaluating a

witnesses’ testimony. Aguilar-Ayala v. Ruiz, 973 F.2d 411, 419 (5th Cir. 1992).

        During a hearing, Western Digital represented to the Court that it would make its party

witnesses available for trial without a subpoena. Pl.’s Resp. at 6-7, 15. Therefore, the Court need

not consider Western Digital’s party witnesses in its analysis of this factor. Western Digital
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 9 of 19




identified several prior art witnesses, a patent attorney who prosecuted the patent applications

that resulted in the Asserted Patents, and nine distributors/retailers as being subject to the

NDCA’s subpoena power and not to this Court’s subpoena power. Def.’s Mot. at 8–9, Def.’s

Reply at 7.

       Kuster also identified several prior art witnesses, distributor/retailers including

and           and Jeff VerHeul (a former Western Digital employee) as being subject to this

Court’s subpoena power and not to the NDCA’s subpoena power.

1. Prior Art Witnesses

       This Court has placed minimal weight on the location of prior art witnesses stating, “prior

art witnesses are very unlikely to testify” so “the Court gives their location ‘minimal’ weight.”

Fintiv, 2019 WL 4743678, at *5 (citing E. Tex. Boot Co., LLC v. Nike, Inc., No. 2:16-CV-0290-

JRG-RSP, 2017 WL 2859065, at *4 (E.D. Tex. Feb. 15, 2017)). Western Digital asserts that

product prior art is uniquely relevant to this case because Western Digital has filed petitions for

inter partes review on both Assert Patents and stipulated that it would “not pursue invalidity [in

this action] on the same grounds [that it pursued in the IPRs].” Def.’s Mot. at 8. However, filing

such a stipulation in the IPR proceedings was Western Digital’s prerogative and has no bearing

on the instant case. The Court’s determination that minimal weight be placed on the location of

prior art witnesses applies in most cases, regardless of whether an IPR has been filed or instituted

and regardless of what transpires during such proceedings.

       Nevertheless, considering the location of prior art witnesses, the Court is not persuaded

that prior art witnesses would not be equally available in this District and the NDCA to address

the USB 3.0 Specification. Both parties cite numerous third-party contributors to the USB 3.0

Specification, including Texas Instruments (Texas), Buffalo Technology (WDTX), Kingston
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 10 of 19




(CDCA), Patriot (NDCA), and Super Talent (NDCA). This Court “assumes that no more than a

few party witnesses—and even fewer third-party witnesses” will testify and “long lists of

potential party and third-party witnesses” do not impact its analysis. STC.UNM v. Apple Inc., No.

6:19-cv-428-ADA, 2020 WL 4559706, at *6 (W.D. Tex. Apr. 1, 2020). As such, the Court finds

that prior art witnesses are equally subject to the compulsory process in both Districts and do not

have an effect on this factor.

2. Distributors/Retailers/Sales Representative

        Western Digital points to three distributors (

              ) and six retailers (

                                                       ) as subject to only the subpoena power of the

the NDCA court. Def.’s Reply at 5. Kuster points to one distributor (                         ), three

retailers (                                                             ), and Western Digital’s

                                 as subject to only the subpoena power of this Court. Pl.’s Resp. at

16. Again, this Court places little value in long lists of potential third-party witnesses and instead

focuses on the highly relevant non-parties that are most likely to testify at trial. STC.UNM, 2020

WL 4559706, at *6.

        Kuster asserts that            has highly relevant and unique information because

                                                                                          . Pl.’s Sur-

Reply at 2.             is located 70.9 miles from the Waco Courthouse and is, thus, subject to the

subpoena power of this Court. Pl.’s Resp. at 16; Fed. R. Civ. P. 45.(c)(1)(A)–(B). The Court

agrees that                                                                , is likely to have highly

relevant and unique information that cannot be provided by any one of the other eight

distributors and that            is only subject to the subpoena power of this Court.
          Case 6:20-cv-00563-ADA Document 59
                                          58 Filed 02/09/21 Page 11 of 19




         Kuster asserts that               has highly relevant and unique information because

                                                                                                . Pl.’s Resp. at 16.

Western Digital incorrectly asserts that while                     is located in Texas, it is not subject to the

subpoena power of the Court because it is not located in the WDTX. Def.’s Reply at 5. The

Federal Rules do not necessitate that a person be located within a District to be subject to the

Court’s subpoena power. In fact, Federal Rule of Civil Procedure 45 states that a subpoena may

command a person to attend a trial within the state where the person resides or is employed if the

person would not incur substantial expense, or within 100 miles of where the person resides or is

employed. Fed. R. Civ. P. 45.(c)(1)(A)–(B).

                   is located in Carrollton, Texas which would allow this Court to subpoena it as

long as it did not incur substantial expense. Pl.’s Resp. Ex. T. Furthermore,                              is located

97.7 miles from the Waco Courthouse and, while 97.7 miles is only slightly less than the 100

mile boundary to confer subpoena power,                          is still within the boundary of this Court’s

subpoena power1. Id.; Pl.’s Resp. at 16; Fed. R. Civ. P. 45.(c)(1)(A)–(B). The Court finds that

                                                     ,           has highly relevant and unique information

that is only subject to the subpoena power of this Court.

         Both parties point to several retailers located within the exclusive subpoena power of

either the NDCA or this Court.2 However, neither party demonstrated that any one of those




1
  The Court also notes that Federal Rule of Civil Procedure 45 also confers subpoena power within the state or within
100 miles of where the person transacts business. Fed. R. Civ. P. 45. Without applying too attenuated of an analysis,
the Court finds it persuasive that          regularly transacts business within Texas or within 100 miles of this Court.
Additionally, should Kuster choose to subpoena an individual employee of                 an argument could be made that
said employee resides within Texas or within 100 miles of this Court.
2
  Western Digital asserts that, of the retailers Kuster cites, only      is subject to the subpoena power of this Court.
Def.’s Reply at 5. As stated above, Western Digital incorrectly claims that an entity must be located within the
WDTX for this Court to exercise subpoena power. Both                    and                               are located in
Texas and likely subject to this Court’s subpoena power.
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 12 of 19




several retailers possessed highly relevant or unique information. As such, the Court finds these

third-party retailers do not contribute to the transfer analysis.

3. Individual Witnesses

        Western Digital points to two patent attorneys who prosecuted the patent applications that

led to the Asserted Patents, one of whom resides in the NDCA and the other in Georgia. Def.’s

Mot. at 9. The Court finds that as the prosecuting attorney, the patent attorney may have highly

relevant and unique information related to the prosecution of the Asserted Patents. Additionally,

as a resident of the NDCA, the patent attorney is only subject to the subpoena power of the

NDCA.

        Kuster identifies Jeff VerHeul, a former employee of Western Digital (then SanDisk), as

a witness who may have highly relevant and unique information and is only subject to this

Court’s subpoena power. Pl.’s Resp. at 11. Mr. VerHeul was the Senior Vice President of

Corporate Engineering at “SanDisk (acquired by Western Digital)” during the time period that

the Accused Products were allegedly developed, and his job description states that he was

“[r]esponsible for engineering product development for all of SanDisk’s Retail (USB. . . etc) . . .

products”. Id. at 11–12. As a former Western Digital employee, Mr. VerHeul is not a party

witness. However, Mr. VerHeul resides and is currently employed in Austin, Texas within 100

miles of this Court. Id.

        Western Digital claims “Mr. VerHeul appears to be employed by Micron Technology in

Milpitas, CA and, if so, is equally within the subpoena power of the NDCA. See D.I. 35-13; Fed.

R. Civ. P. 45(c).” Def.’s Reply at 2. However, a closer examination of Western Digital’s cited

exhibit D.I. 35-13 shows that while Micron Technology may be headquartered in Milipitas,

California, VerHeul’s current position seems to be located in the Austin office. Additionally,
            Case 6:20-cv-00563-ADA Document 59
                                            58 Filed 02/09/21 Page 13 of 19




Kuster points to VerHeul’s property records which show that he currently resides in Austin. Pl.’s

Sur-Reply at 2. Therefore, the Court finds that VerHeul is likely only within the subpoena power

of this Court. Additionally, the Court finds that as the Senior VP of Corporate Engineering,

VerHeul is likely the most relevant former employee for the time period that the Accused

Product were developed.

        The Court finds that the third parties identified with highly relevant and unique

information identified by Kuster (including                    and Mr. VerHeul) who are only

within the subpoena power of this Court and not the NDCA far outweigh those identified by

Western Digital (including a prosecuting attorney). Therefore, this factor weighs heavily against

transfer.

iii. The Cost of Attendance for Willing Witnesses

        “The convenience of witnesses is the single most important factor in the transfer

analysis.” Fintiv, 2019 WL 4743678, at *6. The Court should consider all potential material and

relevant witnesses. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-693, 2017 WL

4155236, at *5 (E.D. Tex. Sept. 19, 2017). The Fifth Circuit’s 100-mile rule states that “[w]hen

the distance between an existing venue for trial of a matter and a proposed venue § 1404(a) is

more than 100 miles, the factor of inconvenience of witnesses increases in direct relationship to

the additional distance to be traveled.” In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir.

2008) (quoting Volkswagen I, 371 F.3d at 204–05). “Courts properly give more weight to the

convenience of non-party witnesses than to party witnesses.” Netlist, No. 6:20-cv-00194-ADA at

13; see Moskowitz Family LLC v. Globus Med., Inc., No. 6:19-cv-00672-ADA, 2020 WL

4577710, at *4 (W.D. Tex. Jul. 2, 2020).
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 14 of 19




        As a preliminary matter, given typical time limits at trial, the Court does not assume that

all of the party and third-party witnesses listed in 1404(a) briefing will testify at trial. Fintiv,

2019 WL 4743678, at *6. Rather, in addition to the party’s experts, the Court assumes that no

more than a few party witnesses—and even fewer third-party witnesses, if any—will testify live

at trial. Id. Therefore, long lists of potential party and third-party witnesses do not affect the

Court’s analysis for this factor. Id.

        First, the Court finds that the NDCA is slightly more convenient for the totality of party

witnesses. Defendant Western Digital asserts that the majority of its potential party witnesses are

located in the NDCA and that maintaining this action in this District would impose on the burden

of travelling over 1,600 miles to attend proceedings on those individuals. Def.’s Mot. at 9–10.

However, this Court notes that no more than a few party witnesses are likely to testify—the

numerosity of Western Digital’s potential party witnesses located in the NDCA does not

contribute to the analysis of this factor. STC.UNM, 2020 WL 4559706, at *6. Nevertheless, the

NDCA is clearly more convenient for Defendant Western Digital.

        Plaintiff Kuster is a resident of Switzerland and the sole inventor listed on the face of the

Asserted Patents. Id. at 10. Western Digital argues that according to the Federal Circuit’s holding

in Genentech, overseas witnesses are “required to travel a significant distance no matter where

they testify,” so additional travel within the United States is not significant to a transfer analysis.

Id. 566 F.3d at 1344. However, this is not what the Fifth Circuit has laid out in its 100-mile rule.

The Fifth Circuit’s 100-mile rule clearly states that inconvenience increases in direct relationship

to the additional distance traveled. In re Radmax, Ltd., 720 F.3d 285, 288 (5th Cir. 2013);

Volkswagen I, 371 F.3d at 204–05. The distance traveled is shorter to this Court than to the

NDCA. Therefore, the WDTX is slightly more convenient for Plaintiff Kuster.
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 15 of 19




       Second, the Court finds that the cost of attendance of prior art witnesses does not weigh

for or against transfer because prior art witnesses are very unlikely to testify at trial. Fintiv, 2019

WL 4743678, at *6.

       Third, as stated above, the Court finds that the majority of non-party witnesses with

highly relevant and unique information (including                            and Mr. VerHeul) are

located in this District and, as such, weighs highly against transfer. The Court acknowledges that

the NDCA is slightly more convenient for the totality of party witnesses; however, this Court

must properly give more weight to the convenience of non-party witnesses. As such, this factor

weighs heavily against transfer.

iv. All Other Practical Problems That Make Trial of a Case Easy, Expeditious and Inexpensive

       The Court finds that this factor is at most neutral. Western Digital’s main concern

regarding this factor is COVID-19. Def.’s Mot. at 10–11. Notably, Western Digital expresses

unease regarding safety and travel precautions. Id. While the Court sympathizes with Western

Digital’s concerns, these same concerns apply across the board to the Mr. Kuster who would be

traveling from Switzerland and the third parties located in the WDTX. Additionally, the Court

notes that this case is scheduled for trial in November 2021. It would be unrealistic for the Court

to attempt to predict what the status of travel and the public health risk may be at that time.

Additionally, if conditions improve or at least remain the same, this Court is one of the few in the

country to have successfully held a patent trial with witnesses and attorneys traveling from other

states, including California. MV3 Partners LLC v. Roku, Inc., No. 6:18-CV-00308-ADA (W.D.

Tex. Filed Oct. 16, 2018). Therefore, this factor is neutral.
         Case 6:20-cv-00563-ADA Document 59
                                         58 Filed 02/09/21 Page 16 of 19




A. The Public Interest Factors Weigh Against Transfer.

i. Administrative Difficulties Flowing From Court Congestion

        The relevant inquiry under this factor is actually “[t]he speed with which a case can come

to trial and be resolved[.]” In re Genentech, Inc., 566 F.3d 1338, 1347 (Fed. Cir. 2009). A faster

average time to trial means a more efficient and economical resolutions of the claims at issue.

Western Digital offers no evidence showing that the present case will be tried faster in CDCA

than in this district.

        On August 20, 2020, the Court advised the Parties that their estimated trial date would be

November 8, 2021. See Pl.’s Resp., Ex. AA. Trial is currently set in this case for November 8,

2021, less than nine months from now. Thus, the time from filing to trial will be less than 17

months. In contrast, the most recent statistics from the United States Courts for the Northern

District of California show a median time to trial for civil cases of 29.3 months. Pl.’s Resp. at 19.

The same published statistics show a median time to trial for the Western District of Texas of

22.4 months. Id. Notably, these statistics do not account for the lost time that would additionally

accrue by transferring this case and establishing a new schedule with a new presiding judge.

Thus, this factor weighs against transfer.

ii. Local Interest in Having Localized Interests Decided at Home

        Under this factor, the Court must evaluate whether there is a local interest in deciding

local issues at home. Volkswagen, 545 F.3d at 317. “A local interest is demonstrated by a

relevant factual connection between the events and the venue.” Word to Info, Inc. v. Facebook,

Inc., No. 3:14-cv-04387-K, 2015 WL 13870507, at *4 (N.D. Tex. Jul. 23, 2015).

        Western Digital states that it has a significant presence in the NDCA, including facilities

and employees. Def.’s Mot. at 12. However, Kuster points to the fact that Western Digital is
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 17 of 19




registered to do business in Texas, has two offices in this District within 100 miles of the

Courthouse, and has 75 employees in Texas. Pl.’s Resp. at 19–20. Kuster also notes that this

District has a localized interest because Western Digital sells its products in this District and

induces infringement by marketing and selling its allegedly infringing products through

distributors and retailers to the citizens of this District. Id. However, the Court notes that the

same allegedly infringing products are sold and marketed around the country, so the Court is not

highly persuaded by this interest. Camatic Proprietary Ltd. v. Irwin Seating Co., No. 3:16-CV-

0795-M, 2017 WL 2362029, at *6 (N.D. Tex. May 31, 2017).

       Seeing as both Districts are home to Western Digital facilities, employees, and are

significant markets for the allegedly infringing products, the Court finds this factor neutral.

iii. Familiarity of the Forum With the Law That will Govern the Case

       Both parties agree that this factor is neutral. Def.’s Mot. at 13; Pl.’s Resp. at 20. The

Court also agrees.

iv. Avoidance of Unnecessary Problems of Conflict of Laws or in the Application of Foreign
Law

       Both parties agree that this factor is neutral. Id. The Court also agrees.

C. Western Digital’s Motion to Dismiss Plaintiff’s Claims for Induced, Contributory, and
Willful Infringement

       In addition to moving to transfer this case to the NDCA, Defendant Western Digital

moves this Court to dismiss Plaintiff’s claims of induced, contributory, and willful infringement

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). See generally Def.’s

Mot. Plaintiff Kuster failed to address Western Digital’s Motion to Dismiss in his Response and

Sur-Reply. See generally Pl.’s Resp.; Pl.’s Sur-Reply.
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 18 of 19




       The Court finds that, absent exceptional circumstances, such claims should be dismissed

without prejudice at this stage of the case. However, this dismissal will not preempt Plaintiff

from taking discovery related to its potential claims of induced, contributory, and willful

infringement when discovery opens. Additionally, the Court will allow Plaintiff Kuster to amend

his pleadings without leave of court to reassert these claims after discovery opens if he is able to

substantiate such allegations on a good faith basis under Rule 11. Plaintiff shall have up to and

including May 12, 2021 (three months from the opening of discovery) to amend his pleadings

and reassert his claims of induced, contributory, and willful infringement in accordance with

good faith under Federal Rule of Civil Procedure 11.

                                       V. CONCLUSION

       Having found that the ease of access to relevant sources of proof weighs in favor of

transfer, the availability of compulsory process and convenience of the witnesses and parties

factors weigh heavily against transfer, the practical problems factor is neutral, the court

congestion factor weighs against transfer, and all other factors being neutral, the Court finds that

Western Digital has not met its significant burden to demonstrate that the NDCA is “clearly

more convenient.” See Volkswagen II, 545 F.3d at 314 n.10, QR Spex, 507 F.Supp.2d at 664.

Therefore, because the Court finds that Western Digital has not demonstrated that the NDCA is a

clearly more convenient venue than the WDTX, the Court DENIES Western Digital’s Motion to

Transfer.

       Additionally, after careful consideration of Defendant Western Digital’s Motion to

Dismiss, the Court GRANTS the Motion WITHOUT PREJUDICE. However, the Court notes

that Plaintiff Kuster failed to address Western Digital’s Motion to Dismiss in his Response and

Sur-Reply. See generally Pl.’s Resp.; Pl.’s Sur-Reply. The Court ORDERS that Plaintiff be
        Case 6:20-cv-00563-ADA Document 59
                                        58 Filed 02/09/21 Page 19 of 19




allowed to take discovery related to these claims when discovery opens. The Court also

GRANTS Plaintiff leave to amend his pleadings to reassert these claims after the start of

discovery if he is able to substantiate those allegations. Plaintiff shall have up to and including

May 12, 2021 (three months from the opening of discovery) to amend his pleadings on a good

faith basis under Rule 11.



SIGNED this 9th day of February, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
